Citation Nr: 9907015	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-08 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1983 to May 
1987.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO), which denied service connection for post 
traumatic stress disorder because a well grounded claim had 
not been submitted.

We note that the appellant filed a timely appeal with the 
November 1997 rating decision when he submitted a notice of 
disagreement in April 1998 and a substantive appeal in June 
1998.  The appellant is, therefore, not required to 
"reopen" his claim with the submission of new and material 
evidence and the Board will consider his claim on a de novo 
basis.


FINDING OF FACT

Competent medical evidence of post traumatic stress disorder 
has not been presented.


CONCLUSION OF LAW

A well grounded claim for service connection for post 
traumatic stress disorder has not been presented.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant served on active duty from August 1983 to 1987.  
He did not serve during a period of war or engage in combat 
with the enemy.  Service medical records are negative for 
post traumatic stress disorder (PTSD).  He was discharged 
under honorable conditions.

In June 1992, the appellant filed a claim for service 
connection for "mental behavior and instability[that] 
started during my tour in Ft. Monmouth, New Jersey."

In July 1992, VA outpatient treatment records dated January 
through June 1992 were received.  These records reflect that 
he was seen by the Mental Hygiene Clinic and assessed with a 
"disturbance in thought process [with] auditory and visual 
hallucinations reflecting back to bitterness [with a] 
military incident."  These records are negative for a 
diagnosis of PTSD.

In August 1992, a VA psychiatric examination was conducted.  
By a history, the appellant received a Court Martial in 
service for rape and related charges, but was acquitted and 
received an honorable discharge.  The appellant was diagnosed 
with chronic paranoid schizophrenia.

By a rating decision dated September 1992, service connection 
for "mental condition" was denied.

In June 1996, the appellant requested service connection for 
"psychosis due to stress, pressure, racial discrimination, 
unfair treatment and being confined without cause" during 
service.

In November 1996, the appellant's spouse reported that the 
appellant was a mental and emotional mess.

In December 1996, private treatment notes dated May to 
October 1995 and a treatment summary dated December 1996 were 
received from C.T. Rubio, Ph.D., P.C.  This physician 
reported that the appellant had four treatment sessions 
related to symptoms of depression.  By history, the appellant 
reported that he was treated for anxiety and depression after 
a mobile home fire in May 1993, but that he had no 
psychiatric problems before that time.  Also, by history, the 
appellant was treated for marital problems by the VA about 3 
or 4 years earlier, and he received a Court Martial in 
service for disobeying a direct order and burglary.  There 
was no diagnosis for PTSD.

In January 1997, VA outpatient treatment notes dated 
September 1992 to October 1995 were received.  These records 
are negative for a diagnosis of PTSD.

Also, in January 1997, private hospital records dated May 
1996 were received, which reflect that the appellant was 
admitted for treatment of cocaine and alcohol dependence.  
These records are negative for a diagnosis of PTSD.

A VA admission report dated March 1997 reflects that the 
appellant was admitted for major affective disorder.

In June 1997 statement, the appellant reported that he was 
diagnosed with PTSD and he requested service connection for 
that disorder.

In October 1997, a VA hospital summary for the period of 
March to April 1997 was received showing that the appellant 
was admitted for nervousness and hearing voices.  He was 
diagnosed with schizophrenia, chronic undifferentiated type.  
A VA hospital summary dated July 1997 was also received.  
This summary was negative for psychiatric treatment, 
including a diagnosis for PTSD.

In a rating decision dated November 1997, service connection 
for PTSD was denied on the basis that a well grounded claim 
had not been received.

In March 1998, VA outpatient treatment records dated July 
1997 were received, which show a diagnosis for neurosis.  
These records are negative for a diagnosis for PTSD.

In January 1999, the appellant testified at a personal 
hearing before a member of the Board sitting in Washington, 
D.C.   At that time, the appellant testified that his Court 
Martial in service caused him psychic trauma, and that he had 
PTSD related to that in-service incident.  The appellant 
submitted two lay statements at this hearing, one undated and 
the other dated January 1999; which reflect that the 
appellant had anxiety and nerve problems related to service.  
The appellant indicated at the hearing that he did want his 
claim sent to VARO for consideration of the newly submitted 
evidence; but rather, he wanted his claim considered by the 
Board on the basis of all the evidence of record.


ANALYSIS

The appellant seeks service connection for PTSD.  Service 
connection may be granted, when the facts, as shown by the 
evidence, establish that a particular injury or disease 
resulting in chronic disability was incurred in service, or, 
if pre-existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  
presumed if a veteran manifests a chronic 
disease, such as psychosis, to a degree of at least 10 
percent within one year after separation from service.  38 
U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1998).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1997).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, the appellant has not presented competent 
medical evidence of the claimed disorder, PTSD.  Without 
evidence showing that a disease or disability is present, no 
plausible claim for service connection can be presented, and 
the claim is not well grounded.  See Brammer v. Derwinski, 3 
Vet.App. 233, 225 (1992); Rabideau v. Derwinski, 2 Vet.App. 
141, 144 (1992).  As a layman, the appellant is not competent 
to offer medical opinions on diagnosis and, moreover, the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  Additionally, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Lathan v. Brown, 7 Vet.App. 359, 365 
(1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak supra. at 611.

In view of the above, the Board concludes that the claim for 
service connection for PTSD is not well grounded.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). This 
obligation was successfully completed by VARO in its May 1998 
statement of the case. Likewise, the Board's discussion above 
informs the appellant of the requirements for the completion 
of his application for the claim for service connection.
ORDER

Service connection for PTSD is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 


- 7 -


